           Case 3:18-cv-00287-RCJ-CLB Document
           Case 3:18-cv-00287-RCJ-CLB Document 68
                                               69 Filed
                                                  Filed 09/10/20
                                                        09/11/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 2
                                                                           2



1    AARON D. FORD
       Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
      Senior Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
6
     Attorneys for Defendants
7    James Dzurenda, William Gittere,
     and Tasheena Sandoval
8

9                                    UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEVADA

11   ANTHONY HAWKINS,
                                                                    Case No. 3:18-cv-00287-RCJ-CLB
12                          Plaintiff,
                                                                         NOTICE REGARDING
13   vs.                                                                SETTLEMENT STATUS

14   DAN WATTS et al.,

15                          Defendants.

16           NDOC Defendants submit this status regarding the settlement agreement resulting from the

17   Judicial Settlement Conference held on August 11, 2020.

18           Pursuant to the Court’s minutes, the stipulation to dismiss is to be filed by September 11, 2020.

19   (ECF No. 67.)

20           The settlement documents have been circulated. However, Plaintiff has requested revisions.

21   The undersigned has been in contact with Plaintiff to further explain the settlement agreement, with out

22   revisions.   The undersigned will respond to any further requests by the Plaintiff.          Accordingly,

23   Defendants respectfully request until October 9, 2020, to file a stipulation to dismiss with prejudice.

24           DATED this 10th day of September 2020.

25                                                 AARON D. FORD
                                                   Attorney General
26
           IT IS SO ORDERED.                       By:
27                                                           PETER E. DUNKLEY, Bar No. 11110
           Dated: September 11, 2020.                        Senior Deputy Attorney General
28
                                                             Attorneys for Defendants
           __________________________________
                                                         1
           UNITED STATES MAGISTRATE JUDGE
        Case 3:18-cv-00287-RCJ-CLB Document
        Case 3:18-cv-00287-RCJ-CLB Document 68
                                            69 Filed
                                               Filed 09/10/20
                                                     09/11/20 Page
                                                              Page 2
                                                                   2 of
                                                                     of 2
                                                                        2



1                                      CERTIFICATE OF SERVICE

2           I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

3    on this 10th day of September 2020, I caused to be served a copy of the foregoing, NOTICE

4    REGARDING SETTLEMENT STATUS, by U.S. District Court CM/ECF Electronic Filing to:

5
     Anthony Hawkins #91607
6    High Desert State Prison
     P. O. Box 650
7    Indian Springs, NV 89070-0650
8
     Brent L. Ryman, Esq.
9    Craig Smith, Esq.
     Erickson, Thorpe & Swainston, LTD.
10   99 West Arroyo Street
     P.O Box 3559
11   Reno, Nevada 89505
12   Attorneys for White Pine County Defendants

13

14

15

16                                                         An employee of the
                                                           Office of the Attorney General
17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
